Explanations of vote
in writing. In supporting this joint Resolution I want to highlight the demand that the EU must now use all the instruments at its disposal, including the EU association agreement with Israel, to end the violence in Gaza which has condemned the Palestinians to a slow death and risks setting the whole Middle East on fire. Israel, as a democratic state, needs to ask itself questions. Lawlessness cannot be allowed to be the answer to lawlessness. The Israeli government must end its blockade of Gaza and there must be an immediate resumption of aid to Palestine, and support for the government of national unity.
I support the call for an international inquiry into the possible use by Israeli forces of weapons of mass destruction, as was suspected in Lebanon. I also support the idea of an international peace conference bringing together all the actors in the Middle East, including Syria and Iran. I demand an international force in Gaza.
We have contributed to the chaos in Palestine and we have allowed the Israelis to go too far in the name of their legitimate right to protect their security. We now have mistakes to make up for.
in writing. - (PT) I wish to state that I voted against the joint resolution on the situation in Gaza.
I did so not because I do not consider the military excesses that have struck at civilian populations to deserve condemnation, but because I feel that the overall content of the statement includes some highly negative terms for the State of Israel, which has been the victim of constant terrorist attacks. That is in no way justifiable.
in writing. - (PT) Israel is escalating its aggression against the Palestinian people with impunity, as shown by the Beit Hanun massacre and the criminal, inhuman blockade of the Gaza Strip, which has been turned into a vast concentration camp. In view of that, the European Parliament - while dodging the issue of having endorsed EU participation in the financial blockade of the Palestinian Authority - condemns the Israeli army for the massacre it committed and for its action, which it terms 'disproportionate'.
Faced with glaring evidence of Israel's brutal aggression against the Palestinian people, Parliament merely 'notes' the disgraceful US veto of a draft resolution in the UN Security Council repudiating Israeli aggression, when actually it should be denouncing US complicity with and responsibility for the attacks and crimes perpetrated in the Middle East, specifically by Israel.
Rather than proposing the presence of foreign troops in Gaza and the West Bank, which might just help maintain the status quo, what is required is condemnation of Israel over its colonialist policy, the construction of the illegal wall, the systematic repression of the Palestinian people, the destruction of infrastructure, and all the obstacles it places in the way to prevent the legitimate Palestinian Authority from working and to stop the creation of a sovereign, independent Palestinian state, with its capital in Jerusalem.
in writing. (IT) On behalf of the Transnational Radical Party, I voted wholeheartedly against the resolution on the situation in the Gaza Strip (just as I would have done on any of the proposals of the various 'groups'), believing all the resolutions put forward to be inadequate to solve the structural problems of the Middle East.
I do not think that the European common position on the longest-running conflict in the Middle East can continue to be the old policy of 'two peoples, two states'. As the Israeli ambassador to the United Nations has pointed out, every civilian victim of the attacks by Israeli forces is a tragic error, experienced as such by Israeli democratic society, while every Israeli killed by the rockets and suicide bombers of Hamas or Hezbollah is hailed as a triumph over Israel, which is looked upon as a tumour to be eradicated from the Middle East.
In reality, Mr President, the viable and urgent European alternative for building peace between Israel and the Palestinians (and in the Middle East) is this: two peoples, two democracies. This is because only by proposing democratic reforms and the anti-nationalist European federalist model to the Mediterranean as a whole will it be possible to eradicate the structural causes of the Middle East conflict, causes which are very similar to those of all the wars which have devastated our continent, until the decision is made to renounce national sovereignty as an absolute value.
in writing. - (PT) The solution to the Middle East conflict depends on our upholding peace and mutual recognition and rejecting violence, terrorism and gratuitous military action, as well as accepting that a democratic state has the right to exist and to defend itself. This resolution does not do that. It is disproportionate when it should be reasonable, and blind when it should be clear-sighted.
We cannot regard the terrorist attacks on Israel as the acts of 'combatants' and then accuse Israel of massacres. This Parliament should not be lecturing a democratic government about its composition, when it merely asks elected but by no means democratic governments to do the bare minimum in recognising Israel. That requirement, by the way, is not even mentioned here. Furthermore, I will not be associated with a resolution that seems to conclude that the United States is the reason why the conflict is still going on, and which rather unsubtly threatens to call the association agreement with Israel into question just as an association agreement with Syria is about to be approved.
The sincere solidarity shown towards the victims and the refusal to accept that the attack on Beit Hanun should go unpunished cannot make me forget the need for balance or make me support a resolution that is disproportionate and counter-productive.
in writing. - (FR) I voted against this resolution on Gaza.
This is not in any way to minimise the tragedy of Beit Hanoun, where misdirected Israeli artillery fire claimed 19 Palestinian lives. The mistake had tragic consequences, and it is right that we should condemn it.
The tragedy, however, does not entitle us to adopt a resolution that is the most unbalanced I have seen in my seven years in this Parliament. I cannot possibly enumerate all the partisan and contentious points in the text of this draft.
In general terms, it is a one-sided indictment of Israel. Paragraph 4 just about manages a reference to the country's inalienable right to security. The Qassam rockets that rain down daily on Israeli towns, on the other hand, do not merit a single mention. No more than three words are devoted to Gilad Shalit, who has now been in the hands of kidnappers for three months. This brief reference, moreover, is hidden away at the very end of paragraph 19, with no mention of his comrades who have been kidnapped in Lebanon. Some comments made during the debate, indeed, were despicable, such as the reference to an Israeli society 'hypnotised by rudeness and racism', or the talk of Palestinian deaths counting less than Israeli deaths. It seems that anything goes nowadays, and the boundary between anti-Israeli and anti-Semitic rhetoric is overstepped without anyone batting an eyelid. This is unacceptable.
in writing. (SV) In today's resolution on the situation in Gaza, which I have voted in favour of, I would like to have seen a more balanced discussion of the reasons why Israel and its army have been compelled to use methods that, viewed on their own, can be regarded as unreasonable. The right of a country to protect its own citizens is a fundamental one, and it is the whole picture, and not individual events, on which judgments must be made.
in writing. Britain is in the forefront of research into defences against biological and toxin weapons and Britain must have continue to have freedom of action and independence in these matters. We deplore the use of weapons against civilian populations and fully support the existing Geneva Conventions, including the Fourth Convention, which already provides legal protection for civilians in time of war and has been ratified by 194 countries.
in writing. I support the demand that next week's Sixth Review Conference should reconfirm the commitment of all 155 States Parties to the Biological and Toxin Weapons Convention (BTWC) the first multilateral disarmament treaty banning an entire category of weapons and their commitment to the complete prohibition of biological weapons.
There must be a thorough review of the operation of the BTWC to identify, discuss and agree on how to further strengthen the Convention and achieve a ban on biological and toxin weapons that is a universally binding rule of international law.
The EU must take up this issue in the transatlantic forums, in particular NATO, to convince the US Administration to move away from its unilateral standpoint and to contribute to the relaunch of an enhanced multilateral framework.
I welcome the entry into force this month of the CCW's Protocol V on Explosive Remnants of War and hope many more States will sign it and ratify the five Protocols.
I urge the EU and its Member States to urgently establish protocols on relevant weapons systems and establish a protocol unambiguously banning the production, stockpiling, transfer and use of all types of cluster bombs (fragmentation bombs).
in writing. The European Parliamentary Labour Party has today decided to join fellow MEPs in voting to support the international campaign for a ban on the use of cluster bombs. In addition, we draw attention to the fact that although white phosphorus is a conventional and not a chemical weapon, Britain - but not America - has signed Protocol III of the 1980 Convention on Certain Conventional Weapons banning the use of incendiary weapons against civilian populations. Labour accepts the assessment of health consequence from depleted uranium made by Britain's Royal Society and supports further research by the World Health Organisation. British troops always deserve the best available equipment to protect themselves, but reports that white phosphorus grenades were used in Iraq have been shown to be wrong, and neither does Britain have any DU stocks in Iraq.
in writing. The British Conservative Delegation fully supports the BTWC and the international efforts to universalise the Convention and to implement it effectively.
We are also long-standing and consistent supporters of the ban on anti-personnel landmines (APL) although we do not believe that it is a priority to clear APL from uninhabited and economically unused terrain (for example, parts of the Falkland Islands) provided that areas of possible danger are properly indicated.
We are also very wary about campaigns to extend the scope of international conventions to include cluster and other munitions. We support moves to minimise the negative after-effects of conflict, such as explosive remnants, and to introduce 'smart' (self-destructive, precision-guided, etc.) weapons where appropriate.
We support a ban on the use of white phosphorus a weapon, but it has other battlefield uses, for example for smokescreen. We would certainly not support any action that would put British military personnel at increased risk or deprive the British Armed Forces of essential ordnance. Therefore, while we support most of the text of this resolution we are not able to support a sweeping ban on cluster munitions at this stage, or indeed on the use of white phosphorus. We therefore voted against the amendments and abstained overall.
in writing. (SV) We support the Via Baltica highway project, on condition that a sound environmental study is carried out.
in writing. (SV) The June List welcomes the Baltic Sea being put on the political agenda. There are many positive aspects to this report, including the fact that due attention is to be paid to the environmental problems in the region. We are also very positively disposed towards paragraph 13, which states that those Member States that wish to do so should have the right to introduce environmental regulations more stringent than those proposed by the EU.
We do not agree, however, that the EU should fund the Via Baltica highway project. It is also proposed that Europol cooperation should be increased. We do feel able to support this, provided that it only means that the exchange of information is improved. It must not lead to a European arrest warrant or to a given State's police being able to take action in a different State.
We have supported this report as a whole in today's vote as we have concluded that the positive elements in it outweigh the negative ones.
in writing. (SV) The primary aim of this report is to stress that the Baltic is a particularly sensitive sea of brackish water. Paragraph 13, which grants the Member States the right to more stringent legislation in order to protect the Baltic Sea, and paragraph 11, which requires that environmental impact assessments be carried out for all energy projects, are critical to saving the Baltic Sea. I am therefore voting in favour of the report despite the negative points in relation to increased border checks and more unsustainable infrastructure projects in the region.
in writing. (SV) The report on which we are voting today is a wish list for advocates of a militarised EU state. Fortunately, it is only an own-initiative report, but, all the same, it is a clear signal to the other institutions of the EU of the direction that Parliament's majority wants the EU to take.
The establishment of a standing naval force in the Mediterranean is one of the most preposterous ideas put forward. What is more, the majority of the committee advocates the creation of a separate budget heading for military operations, and attempts are also being made to revive the dead draft Constitution. As always when the European Parliament gets the chance to give its opinion, there is a desire to give more power to the Members of this House. We have also adopted a position on the amendment calling for a coastguard under the aegis of the EU.
The development described in the report is very disturbing and should be a wake-up call, even for the most inveterate advocates of an EU state. In view of the insecure situation with which we are faced nowadays, as a result of the numerous conflicts that are going on around the world, we should instead be asking ourselves whether the establishment of an EU army is the right way to address these problems. Whether or not a nation state is to send in troops is something that must always be decided by the national parliaments, and never by a United States of Europe formed from the EU.
We have therefore voted against this report and most of the amendments to it that have been tabled.
in writing. The European Parliamentary Labour Party supports much of this report, in particular the emphasis on ensuring that ESDP is made more effective, so that it can be used as a tool to help in crisis zones throughout the world. We also welcome the support given to greater cooperation between the EU and NATO, building on past experience, and the need for further development of capabilities.
However, we do not support the provisions in paragraph 52 concerning the establishment of a European Defence Minister, or the establishment of a European standing naval force. In addition, we do not support paragraph 44, which recommends military operations be funded centrally from the EU budget. Concerning paragraph 51, it is important to remember that we are currently in a period of reflection on the future of the Constitution and to underline that ESDP does not constitute the development of a Security and Defence Union.
in writing. - (FR) Some of the points in Mr von Wogau's analysis coincide with our views, particularly those concerning the threats to Europe's security, such as terrorism, the vulnerability of our oil supplies and the permeability of our borders. In fact, contrary to the assertions of our governments, which have dismantled the systems that used to defend our nations, the world has become more dangerous than it was before the Berlin Wall came down.
The proposals contained in the report, however, are built on a second illusion, namely the idea that nations can rely on supranational bodies to guarantee their security. In actual fact, when the chips are down, a nation always stands alone.
Today the United States devotes 3.5% of its GDP to defence, compared with the one per cent spent by the 25 Member States of the European Union. European harmonisation of defence equipment is certainly necessary, but do not let us dissolve our armed forces into a Eurocorps, in which orders would be given in 21 languages and which, via NATO, would be under US command. Let us rather strengthen the defence of each of our countries.
Only independent nations, conscious of their identity, will make that effort. To that end, the soulless and borderless Europe of Brussels must first be replaced by a Europe of sovereign nations.
in writing. - (PT) The document proposed here has earned my support since it is both realistic about what is desirable and ambitious about what is possible.
Security is one of the most important issues for European citizens, particularly as regards the risk of threats on European soil, and on that subject the rapporteur has sought to be realistic and to understand the immediacy and nature of the threats and the real danger they pose. On the other hand, he has been ambitious in wanting to take a global approach, not just in the military field but also in the areas of technology, information and intelligence. We too have to be ambitious as regards the need to promote peace and economic development in third countries, insofar as that is essential for our own security and for a better world, which is a goal that we should be pursuing with just as much commitment.
I have therefore voted in favour of this agreement, since I agree in essence with its analyses and concerns, even though I neither share nor think it necessary to share all its axioms and conclusions.
in writing. (SV) The EU's common cooperation on foreign and security matters must not be allowed to become a competitor to NATO. It is therefore pleasing to see that the European Parliament has come out clearly in favour of strengthening the transatlantic link and that it is stressing the importance of closer cooperation with NATO.
The EU does currently have a common foreign and security policy. This report, however, represents a step towards a deeper level of cooperation on foreign and security matters through which Sweden could lose its ability to decide on its own foreign and security policy. The Member States' own military resources should, in fact, continue to form the basis of this cooperation in future. It is regrettable that the report expresses support for the European arrest warrant, which makes it possible for Swedish citizens to be handed over to other EU states without the opportunity of trial in Sweden. The report also contains expressions of support for the Constitution. The result of all this is that I voted against the report in the final vote despite the fact that I share the goals of the report in terms of strengthening the EU's cooperation with NATO.
in writing. (SV) We have voted in favour of the report on succession and wills in order for the conflict rules to be clarified. However, as an aim of the report is to harmonise laws on succession and wills, we wish to stress emphatically our view that a harmonisation of the substantive law is undesirable and that, under the EC Treaty, this area must be, and indeed remain, a solely national competence.
in writing. - (FR) In seeking to regulate conflicts of law and jurisdiction regarding succession and wills, the European Parliament has for once refrained from encroaching on areas for which national governments have sole responsibility.
Succession cases with an international dimension, of which there are 50 000 to 100 000 every year in EU territory, do not actually warrant a new wave of forced standardisation of the provisions of substantive law but only require the harmonisation of the rules of private international law and the creation of a European certificate of succession.
Accordingly, we subscribe to the second parliamentary recommendation, which is designed merely to standardise the rules governing conflicts of law and jurisdiction. This, we believe, is the only approach that will enable the Member States to preserve their own legal systems and their own legal customs and traditions.
Only then will it be possible to coordinate effectively the national legal systems involved in a given probate case. To prevent any conflicts of law in the area of inheritance, it is necessary and sufficient to know for certain, with no room for dispute, which law will apply.
in writing. (SV) This report would create legal chaos and set differing national legal standards and practice against each other if its ideas were implemented. The June List is a committed opponent of common civil and criminal legislation at the EU level. The consequences if this proposal were adopted would include Swedish citizens losing their unconditional right to divorce (allowing for the rule on a six-month period of reflection).
One example of this is as follows. A married couple with Swedish citizenship take up residence in Malta. One of the spouses then moves back to Sweden and petitions a Swedish court for divorce. Under current Swedish legislation, that spouse would get a divorce under Swedish law. Under this proposal, however, it would instead be Maltese law that applied. This could mean that it would simply not be possible to get a divorce, as divorce is prohibited not only in Malta but in a number of other European countries. This would therefore mean that Swedish citizens would miss out both on maintenance for their children and on the right to half of the assets owned jointly with their spouses. In the June List's opinion, this is entirely unacceptable. Legislation in this area is an expression of national, religious and social values. The EU must not be allowed to trample all over these values. As usual, we are discovering that subsidiarity and pluralism only exist in grand speeches, while the reality is a ruthless drive towards harmonisation.
in writing. - (FR) I voted in favour of the Gomes report on women in international politics.
The political desire demonstrated at the Beijing Summit in 1995 and the existing international conventions have indeed helped to make the public and decision-makers aware of the issue of equality at every level of society. Nevertheless, these declarations have not had the practical effect of eliminating the non-legal obstacles that continue to prevent women from playing a full part in public life. The Member States need to adopt measures aimed at reconciling social, professional and family life, in line with the conclusions of the Barcelona European Council and of the Lisbon Strategy.
I support the creation of a European Institute for Gender Equality aimed at boosting the low numbers of women in politics and at promoting greater female representation in international politics.
It is therefore a matter of urgency to open up new channels that will allow women to become more involved in peace and security issues, particularly through more equal nominations at the United Nations or within the external delegations of the European Union.
in writing. The Lisbon Strategy placed gender- sensitive economic policies at the heart of the strategy for growth and competitiveness, but women's full participation in politics is an essential requisite to achieving gender-sensitive economic policies.
A milestone was reached by the 1995 Beijing Conference in advancing the gender equality agenda. Yet, according to the Inter-Parliamentary Union, of the 43 961 members of parliaments worldwide only 16.4% are women. The percentage of women elected to the European Parliament ranges from 58% to 0%, with an average slightly above 30%. The percentage of women elected to the Member States' national parliaments varies between 45% and 9%.
This marks a fundamental democratic deficit at European level and in the wider international context.
I call on Member States to review their national legislation to promote parity and genuine democracy in politics, review their constitution, legislation and practice, enshrine gender equality as a fundamental principle in their constitutions and take measures aiming at the reconciliation of social, family and professional life, in line with the conclusions of the Barcelona European Council and the Lisbon Strategy, thereby creating an enabling environment for women's full participation in politics.
in writing. - (PT) Although this report is about women in international politics and it finds that there is a real problem, it ought not to have skirted around the constraints that prevent women from playing an effective part in political and social life. The text contains no reference to the economic and social reasons why women's participation is limited. For instance, it refers to the pay gap and the need to share domestic responsibilities with men, but it does not mention the real difficulties, particularly working conditions, over-exploitation, low pay, job insecurity, part-time work, and the lack of social facilities at an affordable price.
The approach taken to the subject ignores class differences, and includes only what happens in the dominant class. Thus there is no explicit reference to economic, employment or social policies. As a result, in the measures it puts forward, the report continually proposes something that I find unacceptable: a compulsory quota system with penalties for parties, while ignoring the fact that the problems and constraints that exist include, for instance, the economic and social conditions on the ground and the electoral systems themselves.
In Portugal, for example, the Socialist Party has approved the quota system but is preparing to throw out the current electoral system, which in practice may lead to fewer women being elected.
in writing. - (PT) Participation by women in international politics (as well as national politics, the economy and the arts) is a sign of developed, well-balanced societies. A world just of men is worse than a world of men and women. But that does not mean that, every time a woman is elected, or every time a government is composed of as many women as men, it should in itself be a reason to feel satisfied. Women are not just women, contrary to what some of those who support quotas and equal representation seem to think.
Fortunately, the value of each of these women lies in what she thinks, does, supports and represents. I therefore do not consider it reasonable simply to applaud the election of any woman, whoever she might be. Similarly, I do not think the desired effect can be achieved by means of quotas and imposing equal representation. Balance must be an outcome, not a gesture. I can speak quite freely on this subject, because the Democratic and Social Centre (CDS) is the only party that has had a woman as parliamentary leader, minister of justice or secretary-general. These women deserve my recognition, however, not for symbolic reasons, but on their merits.
in writing. - (FR) In Germany, Liberia, Chile and, even more recently, in the United States Congress, the appointment of women to key posts has been widely applauded. I willingly join in this applause, while hoping that, one day, these female success stories will no longer have a symbolic value, but may become an everyday occurrence.
It is no longer enough for a female politician to centre her media discourse on the real or supposed male chauvinism of her opponents, as we can see from the sad 'example' provided by the French Socialist Party's internal campaign for the presidential nomination.
We need to demonstrate a more responsible and less demanding attitude, since equal gender representation is now the accepted approach. The UMP delegation in the European Parliament, which consists of nine women and eight men, sets the trend in that regard.
I hope that we support the aspiration and desire of a new generation of women to get involved in politics. However, rather than constantly churning out finicky and sometimes overly radical regulations promoting women, we must have faith in their ability to assert themselves and to project their beliefs at every level - local, national or European - as women, certainly, but also as elected representatives.
in writing. - (FR) I should like to congratulate Mrs Bauer on this very high-quality report. Its unanimous adoption within the Committee on Civil Liberties, Justice and Home Affairs testifies to its quality.
The report is timely in pointing out that the international trade in human beings affects between 600 000 and 800 000 men, women and children each year. Around 80% of these victims are women and 50% are young girls. The majority of the victims of this trade are sexually exploited for commercial gain.
In order to deal with the growth in this form of trafficking and with its increasingly international character, this report proposes a series of integrated measures to be taken at European level, which I feel are equal to the challenges associated with this scourge. Above all, it highlights the EU's desire to follow an approach focused on human rights and on the victims, which I feel is crucial.
For these reasons and because the fight to uphold human dignity deserves our full support, I voted in favour of this text proposing the adoption of a European Parliament recommendation to the Council on fighting trafficking in human beings.
in writing. - (FR) Bizarrely, this report strives to make a clear distinction between human trafficking and illegal immigration. In many cases, however, they are unquestionably similar, because illegal immigration has become part and parcel of genuine human trafficking, the most appalling form of which is carried out for the purposes of sexual exploitation.
Who are the real culprits, though? Without doubt, they are the smugglers, the drug traffickers, the pimps and other oppressors who take advantage of a European territory that has no internal borders and that is wide open to migratory flows. Yet, they are also the national and European leaders, who are taking no serious action to combat illegal entries, mass immigration, sham marriages - or, worse still, are implementing an overtly 'pro-immigration' policy.
Punishing the smugglers more severely, dismantling the criminal rings, and paving the way for further cooperation among States are undoubtedly objectives that must be attained. The placebo effect will not last long, however, because the real difficulty - the lack of controls at the European Union's internal borders - remains. If we do not challenge the free movement of non-EU nationals, that veritable dogma spouted by Brussels, then illegal immigration will continue irresistibly to develop.
in writing. (SV) The Council of Europe Convention on Action against Trafficking in Human Beings has already been signed by 30 countries. The Convention has been ratified by Moldova and Romania, amongst others, and work on ratification is under way in Sweden. The Convention applies to all forms of trafficking in human beings irrespective of whether it is national or international or linked to organised crime. The Convention complements, in this way, the provisions of the United Nations Convention against Transnational Organised Crime.
The June List believes that the EU should respect the national and international agreements already signed by its Member States. In our opinion, it is for the democratically elected national parliaments of the respective countries to enter into legally binding treaties. We support the struggle against the trafficking of human beings and we congratulate the governments of Romania and Moldova on their courage in having ratified this extremely important Convention. We therefore do not see it as necessary for the EU to be calling for ratification. The sovereign nations of Europe have already taken up the struggle amongst themselves, without interference from supranational bodies.
in writing. - (PT) On the whole we welcome the report, although we regret that certain proposed amendments have been adopted that do not help to make the fight against trafficking in human beings, above all women, any more effective.
We are unhappy at the removal of those paragraphs that referred to the need to 'criminalise the buying of another person's body for sexual use' with the aim of reducing trafficking for sexual purposes. As many studies show, banning the exploitation of prostitution substantially decreases organised crime and trafficking, particularly of women and children.
The report has, however, retained a number of positive points, such as the need to impose extremely severe penalties on companies using cheap labour supplied through human trafficking, or the need for Member States to accept responsibility for the victims of trafficking in human beings, in addition to effectively clamping down on the laundering of the proceeds of the traffic in human beings.
Even so, the report could have gone further on fighting the problem at source, through a policy of cooperation with the countries of origin, including support for specific economic and social development projects, thus reducing the main causes of trafficking, which are poverty, unemployment and social exclusion.
in writing. - (FR) This report accomplishes the amazing feat of making an illusory distinction between human trafficking and illegal immigration. The fact is that, since the disastrous 1985 Schengen agreements abolishing the European Union's internal border controls, these two phenomena - which no one doubts are closely linked - have developed at an exponential rate.
Ever since Europe took it upon itself, on behalf of the Member States, to implement 'an area of freedom, security and justice', the criminal gangs, the pimps and the organised smuggling rings have made profits such as they have never made before. These networks are multiplying and prospering by exploiting more and more human beings.
In a bid to find a solution to these human tragedies, the Commission and Parliament are proposing to organise political dialogues among States and to introduce yet more programmes and cooperation plans. What is the use in doing that? It is high time we tackled the real causes of human trafficking and illegal immigration: the lack of secure, protected borders in Europe. It is true, however, that it is impossible for our Eurocrats to challenge the sacrosanct rule of free movement of persons!
Trafficking in human beings is a modern version of the slave trade, but in some respects worse. In this case, desperation makes the victims pay to be trafficked, and the authorities, often with the best of humanitarian intentions, may adopt policies that encourage trafficking and help the traffickers do business.
In this field, as often happens, we have to be cruel to be kind. That means being strict with those who provide work, strict with those who arrive, strict with those who stay and, above all, strict and rigorous in enforcing the law. Shutting our eyes to illegal immigration is tantamount to aiding and abetting human trafficking.
I therefore believe that we should unhesitatingly recognise the benefits of legal immigration and, since the lack of a strong hand in fighting illegal immigration merely encourages the networks that traffic human beings, we have to stand firm in upholding legality. It is not enough, however, to focus on immigration laws. For an effective - and humane - approach, we must try and promote the economic success and development that we enjoy in the migrants' countries of origin. That is the direction in which we should all be moving together.
in writing. - (FR) The figures and estimates concerning human trafficking are frightening. Mrs Bauer's report quotes figures of 600 000 to 800 000 men, women and children who are trafficked throughout the world each year. This is a form of exploitation that includes, at the very least, not only prostitution, but also forced labour or services, slavery and even organ removal.
Yet, what the report does not tell us is that there are more and more of these human tragedies, ever since the destructive Schengen agreements abolishing internal border controls were signed in 1985.
Europe's idea of heaven, the universally longed-for and coveted 'area of security, freedom and justice', proves not to exist in any of the Member States and, worse still, it proves to be dangerous and to be favourable to the development of all kinds of gangs and organised crime.
As long as our national and European municipal worthies refuse to see that the increase in this international trafficking is due to open borders and that all the policies for combating human trafficking and illegal immigration hinge on the immediate re-establishment of border controls in Europe, the programmes and plans that follow on from one another will be worse than useless.
in writing. - (PT) This report on a highly controversial Commission communication has ended up enshrining some of the most negative aspects of the methods, particularly propaganda, that are being developed in order to put the project for a so-called European Constitution back on the table.
After the defeat that Europe's ruling elite suffered in the referendums on the draft Constitutional Treaty in France and the Netherlands, they now want to go on as before without any further setbacks by investing as much as possible in a propaganda campaign, transforming a necessary democratic communication policy into a real propaganda campaign serving the interests of the dominant class.
Although the report also covers other, less controversial topics, such as sectoral programmes aimed at young people in education and the call to intensify parliamentary and other debates, the truth is that its predominant line overall is propaganda, especially about the quality leap that they want to achieve with a so-called European Constitution. Hence our vote against.
in writing. - (FR) The aim of the European communication policy is ostensibly to 'counter the effect produced by the rejection of the Constitutional Treaty [...] and to halt the general rise of Euroscepticism'.
What is at stake, in your opinion? Information on Europe, which is truncated, distorted and exploited by the media and the national political classes. What is the solution? A campaign plugging the benefits of the European Union, organised by a Brussels 'Propaganda Staffel'. Who is the target? The people of Europe, whose Euroscepticism is directly proportional to their ignorance of the paradise created for them in Brussels, Euroscepticism that must be converted into blind admiration and unconditional support.
Who are you trying to kid? You have not listened to or understood a thing. It is precisely because they were informed, and because they got their information from the source, by reading the text, that the people of France and the Netherlands overwhelmingly rejected the Constitution. It is precisely because they live through the economic and social disasters of your policy each day that they are Eurosceptics. It is precisely because, for once, they were directly asked their opinion that they took an interest in Europe.
It is precisely because you have a deep-rooted fear of the people that you prefer brainwashing to direct consultation of these citizens, whom you regard, deep down, as idiots. They feel exactly the same way about you.
in writing. (SV) The EU's communication policy must not be an attempt to sell a United States of Europe to the citizens. The institutions of the EU should only put out accurate and factual financial reports and reports on their activities and otherwise provide information on things such as the exchange projects on offer in higher education.
It is not the case, as seems to be assumed, that the more knowledge a particular voter has, the more he or she becomes a proponent of the construction of an EU superstate. People's views on intergovernmental collaboration or supranationalism as forms of cooperation within the EU have their basis in values and not in factual knowledge.
We further do not believe that Brussels should arrange for top-down initiatives and funding to enable EU parties to engage in dialogue with their constituencies on EU matters. The political interest in EU matters must be built from the bottom up through political parties and organisations.
It is also pointed out in the report that communication is to be based on initiatives promoted through popular communication channels such as cultural programmes (such as through the awarding of literary or film prizes), sporting events and the like. We would again state our view that such methods of marketing the EU are redolent of contempt for Europeans. This is not how the EU should inform people of its existence and of what it does.
in writing. - (PT) While I agree in essence with the positions and concerns of the Commission regarding communication policy, particularly on the need to be transparent and to engage with the people, I still feel that it should be quite clear that a communication policy is not an end in itself, but a means. That is how it should be understood. The illusion that everything is communication and that communication is everything may lead us to a society devoid of meaning, in which all that matters is the existence of the message and little is invested in its content.
What that means, in my view, is that the key to a successful EU communication policy lies in the Union's ability to be seen to be useful to the citizens of the Member States. I stress useful, and seen to be useful. That is where the two issues - substance and communication - come into play. The EU has to promote political reform that stimulates economic development, security, international order and hope. That is the substance. As for communication, if the substance is good, it is an art, but it is only part of the story, and not the most important part at that. In addition, right now, it must not be confused with propaganda. I agree with the former, but not the latter.